Mr. Justice G-ailor
delivered the opinion of the Court.
This appeal presents a bill filed for a declaratory judgment in Part I of the Chancery Court of Davidson County, Tennessee. The Chancellor denied the relief sought *203and dismissed the bill.- The complainant has perfected his appeal. ■
Prior to the present controversy the complainant operated a retail liqnor store at 500 Broad Street in Nashville and desiring to remove his place of business from that address to 417 8th Avenue South, and simultaneously to procure a State Liquor license at the new address, complainant applied to the defendant Mayor (1) for the approval of his application for a State liquor license, and (2) for the approval of the defendant Mayor,' of the change of the place of business from 500 Broad Street to 417 8th Avenue South. . .In the .orginal bill, complainant stated that the Mayor had approved both the application for the State Liquor license and the application for change of address. In his answer, the defendant Mayor admitted that he had approved the application for the liquor license but specifically denied that he had approved the application for change of address.
We think the action of the Chancellor in denying the relief sought and dismissing the bill must be approved for two reasons: (1) The Chancellor had a wide discretion under the Uniform Declaratory Judgment Act, and where as here, a declaration could be made only after an investigation and determination of disputed facts, the, application for a declaration was properly refused. Hinchman v. City Water Co., 179 Tenn. 545, 561, 167 S.W. (2d) 986; Harrell v. American Home Mortg. Co., 162 Tenn. 371, 36 S.W. (2d) 888. (2) In the present controversy, on the facts averred in. the bill and admitted or denied in the answer, the declaration would not terminate any controversy, nor determine present rights of either party. If the Chancellor’s declaration had been made in favor of the complainant as it was prayed in the bill, it could have been no more than a steppingstone to *204furtimr litigation. That being true, the dismissal of the bill and refusal of the declaration was proper. Harrell v. American Home Mortg. Co., supra; Sadler v. Mitchell, 162 Tenn. 363, 36 S.W. (2d) 891; Coleman v. Henry, 184 Tenn. 550, 554, 201 S.W. (2d) 686.
Decree affirmed.
All concur.